Citation Nr: 0807476	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  04-38 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for unfavorable ankylosis, 
five digits of the left hand, claimed as secondary to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from January 1965 to January 
1967.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, TX.

Service connection is in effect for Barrett's esophagitis 
with low grade dysplasia due to gastroesophageal reflux 
(GERD), rated as 30 percent disabling; residuals, fracture of 
the left wrist with degenerative joint disease, rated as 10 
percent disabling; and left ulnar sensory mononeuropathy, 
rated as 10 percent disabling.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has undergone care for various left upper 
extremity problems in the past.  A VA examiner in 2005 
suggested that his current left finger problems were probably 
unrelated to his left wrist disability.  In that regard, it 
is unclear whether all service-connected problems were 
addressed as possible etiologies.

The Board would also note that service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury (38 C.F.R. § 
3.310 (a) (2007)) and secondary service connection may be 
found where a service-connected disability aggravates another 
condition (i.e., there is an additional increment of 
disability of the other condition which is proximately due to 
or the result of a service- connected disorder).  Allen v. 
Brown, 7 Vet. App. 439 (1995).  During the course of this 
appeal, there was amendment to 38 C.F.R. § 3.310, effective 
October 10, 2006, for the purpose of implementing and 
essentially codifying the holding in Allen, by adding 
language that requires that a baseline level of severity of 
the nonservice-connected disease or injury must be 
established by medical evidence created before the onset of 
aggravation.

The veteran was scheduled for a special VA (QTC) examination 
in July or August 2007 to determine the associative 
relationship between his finger problems and his service 
connected disabilities.  An annotation is in the file that he 
failed to report.

However, a written VA Form 21-4138 is of record from the 
veteran, dated in October 2007, to the effect that the QTC 
examination scheduled for August 30, 2007 at the office of 
Dr. SQ, had been cancelled because the QTC did not have any 
of his files, per a phone call with the physician's office in 
Beaumont.  The veteran specifically requested that the 
examination be rescheduled, and because of the difficulties 
he has in getting to any examination in Houston, asked that 
it be rescheduled with the same physician.  This was not 
undertaken and the claim was denied primarily on the basis of 
his failure to report.

The Board finds that there is merit to the veteran's argument 
that another examination should be scheduled.  Given the 
circumstances identified above and the changing nature of the 
aggregate service-connected disabilities during the course of 
this appeal, the Board finds that this has not yet been fully 
addressed in this case.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran should be scheduled for an 
appropriate examination at a location 
which is accessible to him, and in keeping 
with the information of record.  The 
physician should review the file and 
provide opinions with regard to the 
following questions:

    (a) What is the nature of any current 
left finger disability; 
    
    (b) Are the veteran's left finger 
disabilities at least as likely as not the 
result of service or service-connected 
disabilities (e.g., residuals, fracture of 
the left wrist with degenerative joint 
disease, rated as 10 percent disabling; 
and left ulnar sensory mononeuropathy, 
rated as 10 percent disabling), or have 
they been in any way aggravated, changed 
and/or otherwise impacted thereby.  

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it. 

3.  The RO must inform the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  

In the event that the veteran does not 
report for the aforementioned examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address and whether 
any notice that was sent was returned as 
undeliverable.

4.  The case should then be reviewed on 
all alternative bases and, if the decision 
remains unsatisfactory, a SSOC should be 
issued and the veteran and his 
representative, should be given a 
reasonable opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


